Citation Nr: 1134319	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-02 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus, type II, or as a result of in-service exposure to herbicides. 

4.  Entitlement to increased evaluations for service-connected peripheral neuropathy of the left and the right lower extremities, each evaluated as 10 percent disabling.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 RO decision, which denied claims for service connection for bilateral hearing loss, tinnitus, hypertension, and coronary artery disease, and granted service connection for peripheral neuropathy of the left lower extremity and the right lower extremity, assigning separate evaluations of 10 percent each, effective February 26, 2007.

The Board notes that the Veteran indicated in his September 2007 notice of disagreement (NOD) that he wished to appeal the denial of his claim for service connection for erectile dysfunction.  However, during the course of this appeal, this claim was granted in a January 2008 rating decision.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue of entitlement to service connection for erectile dysfunction is not currently on appeal before the Board.

Additionally, in reviewing the Veteran's appeals for increased ratings, the Board has considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  The Board notes that the Veteran indicated in a February 2008 statement that several people have suggested that he file for unemployability.  However, the Board does not find that a statement indicating that other people have suggested that the Veteran should file for unemployability is sufficient to constitute a claim for entitlement to TDIU or a claim that he is unable to work due to a service-connected disability.  Moreover, it was noted at a June 2007 VA examination that the Veteran is unemployed and receiving worker's compensation/disability for a bilateral shoulder condition, for which he is not service connected.  Therefore, as the Veteran has not specifically indicated that his service-connected disabilities prevent him from obtaining and/or maintaining employment, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

The Board notes that the Veteran indicated in his September 2007 NOD that he wished to file a claim for service connection for peripheral vascular disease of both lower extremities.  This issue has not been adjudicated by the RO.  As such, the issue of entitlement to service connection for peripheral vascular disease of both lower extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss did not originate in service or until years thereafter, and is otherwise not etiologically related to service.  

2.  The Veteran does not have tinnitus that is etiologically related to service.

3.  The Veteran served in Vietnam.

4.  The Veteran's coronary artery disease is presumed to have originated in service through exposure to herbicides.

5.  The Veteran's service-connected peripheral neuropathy of the left lower extremity is manifested by increased sensitivity and abnormal sensation in the bottom of his foot.

6.  The Veteran's service-connected peripheral neuropathy of the right lower extremity is manifested by increased sensitivity and abnormal sensation in the bottom of his foot.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may bilateral sensorineural hearing loss be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 (2010).

3.  Service connection for coronary artery disease is warranted.  See 38 U.S.C.A. § 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4.  The criteria for a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2010).

5.  The criteria for a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for coronary artery disease, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claims for service connection for bilateral hearing loss and tinnitus and his claims for increased ratings for peripheral neuropathy of the bilateral lower extremities, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A May 2007 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned. 

The Board notes that the May 2007 letter did not specifically list peripheral neuropathy of the lower extremities as an issue on appeal, as the Veteran's peripheral neuropathy was not granted from a claim that he submitted but was granted as secondary to his diabetes mellitus upon examination.  However, as the May 2007 letter listed diabetes mellitus type 2 as an issue on appeal, and this letter fully satisfied the duty to notify provisions, the Board finds no useful purpose would be served in remanding these matters for yet more development, when the Veteran clearly had actual knowledge of all information required under the duty to notify provisions.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Furthermore, for initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required since the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a NOD with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA audiological examination for his tinnitus and bilateral hearing loss claims in June 2007.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board acknowledges that the Veteran's representative asserted in the August 2011 Informal Hearing Presentation that the Veteran should be provided a new VA examination, based on the Veteran's February 19, 2008, statement.  Specifically, the representative contended that the Veteran's assertions in this statement provide evidence that he experienced acoustic trauma in service.  The representative requested that exposure to acoustic trauma in service be conceded and that a new VA opinion be provided based on this conceded in-service noise exposure and the Veteran's February 2008 statement.  The Board has considered the Veteran's February 2008 statement outlining noise exposure he claims to have suffered in service.  However, the Board notes that this statement essentially duplicates the noise exposure that the Veteran described to the examiner at the June 2007 VA examination.  Therefore, as the examiner already noted and considered the Veteran's reports of in-service noise exposure, the Board finds that this February 2008 statement provided no new substantive information which would necessitate a new VA audiological examination.  As such, the Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion are sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

With regard to the Veteran's claims for increased ratings for peripheral neuropathy of the bilateral lower extremities, the Veteran was provided an examination which addressed these claims in June 2007.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  The Board notes that the Veteran's representative requested in the August 2011 Informal Hearing Presentation that a new VA examination be afforded with regard to this disability, as the Veteran has not been examined since 2007.  The Board notes that the Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  However, the Board finds that there is no evidence of record indicating that this disability has worsened since the last examination.  The representative's assertion that there is no objective evidence suggesting that the Veteran's condition has not atrophied since his last examination does not amount to a specific assertion that the disability has, indeed, worsened since the last examination.  The Board notes that the examiner conducted the appropriate diagnostic tests and studies and noted the Veteran's assertions.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Therefore, the examination in this case is adequate upon which to base a decision with regard to these claims. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include cardiovascular-renal disease and organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, all chronic B-cell leukemias, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (Aug. 31, 2010).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran essentially contends that he currently experiences hearing loss and tinnitus as a result of his active duty service.  Specifically, the Veteran asserted in a February 2008 statement that he was exposed to noise in service from hand grenades, riding in a helicopter with the doors open, artillery, bombing, and laying with his head 6 inches from a machine while firing constant rounds for 2 to 3 hours. 

As an initial matter, the Board notes that the Veteran was granted service connection for posttraumatic stress disorder (PTSD) in a July 2007 rating decision based on his in-service combat stressors. 

The Board notes in that, under U.S.C.A. § 1154(b) (West 2002), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  Therefore, the Board finds that the Veteran's description of being exposed to noise in service is consistent with the circumstances, hardships, and conditions of his combat service and is presumed credible under 38 U.S.C.A. § 1154(b) (West 2002).

However, the Board notes that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis as to what occurred in service upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  Section 1154(b) does not establish service connection for a combat Veteran; it merely aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996)

A review of the Veteran's service treatment records does not reflect any complaints, treatment, or diagnoses of hearing loss or tinnitus during service.  A March 1968 summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
5
X
15
LEFT
15
5
5
X
15

A March 1970 summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
5
X
0
LEFT
0
5
5
X
5

With regard to a current disability, the Board notes that the Veteran underwent a VA audiological examination in June 2007.  The examiner reviewed the claims file.  The examiner noted no change in hearing sensitivity during military service, no treatment for a head injury, no treatment for acoustic trauma, and no associated health problems.  The examiner noted that the Veteran denied having hearing loss or ear, nose, or throat problems on his March 1970 Report of Medical History.  The Veteran reported having bilateral hearing loss for as long as he can remember and bilateral tinnitus sometime after his military service, with the exact time being unknown.  The examiner noted that the Veteran claimed hearing disturbance during military service while in Vietnam.  The type of military noise exposure was noted as including mortars, artillery, napalm air strikes within 50 feet, and explosive booby traps.  It was also noted that the Veteran was on the front line in Vietnam.  The examiner noted that the Veteran was a semi-truck driver from 1971 to 2006.  He only used a firearm once a year while deer hunting.  He used a 24-foot boat 10 times per year for 6 to 7 years.  The Veteran reported that he did not listen to music  or use mowers.  He used small drills a few times a year and chainsaws 1 to 2 times per year for the past 10 to 20 years for the fireplace at his cabin.  The Veteran reported constant bilateral tinnitus with an onset date some time after military service, the exact date being unknown.  

Upon examination, the Veteran was noted as having an auditory threshold of 40 decibels or greater in several of the frequencies 500, 1000, 2000, 3000, 4000 Hertz bilaterally.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  In conclusion, the examiner noted that the Veteran's service treatment records showed that he entered and exited military service with normal bilateral hearing sensitivity according to his pure tone air conduction thresholds.  There was no change in his bilateral hearing sensitivity throughout his military service.  The examiner noted that 2005 findings from the Institute of Medicine's Landmark Study on Military Noise Exposure indicated anatomical and physiological data on recovery (animal studies) suggested that it was unlikely that noise-induced hearing loss has a delayed onset or can be progressive or cumulative.  That is, noise-induced hearing loss has an immediate effect on hearing that can be measured by pure tone audiometry.  There was no evidence of complaints of tinnitus, treatment for head injury, or acoustic trauma during military service.  Therefore, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of his military noise exposure or any event in service.  Based on the Veteran's history and audiometric configuration, the Veteran's present bilateral hearing loss was more likely than not due to his history of occupational noise exposure as a truck driver.  Diabetes causes hearing loss in less than 30% of cases.  The audiometric configuration showed a high-frequency noise notch in their left ear due to greater noise exposure to that ear while driving. 

The Board notes that the claims file also contains a February 2005 private treatment record indicating that the Veteran had decreased hearing acuity - "presume sensorineural hearing loss related to job situation." 

As an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated hearing loss of either ear to a compensable degree within one year of discharge from active duty.  As such, service connection for hearing loss cannot be granted on a presumptive basis.  

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Currently, there is no medical evidence of record indicating that the Veteran had hearing loss or tinnitus in service and no medical evidence of record relating a current diagnosis of hearing loss or tinnitus to service.  It was specifically noted in the June 2007 VA examination report that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of his military noise exposure or any event in service.  The claims file contains no medical evidence to the contrary.  Additionally, the aforementioned February 2005 private treatment record presumed that the Veteran had sensorineural hearing loss related to job situation.  Thus, the Veteran's claims for service connection for tinnitus and hearing loss must fail on a direct basis.  See Shedden, supra. 

In denying these claims, the Board notes that the Veteran is competent to offer a description of the symptoms he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran has reported that he experiences tinnitus and impaired hearing, an observation which he is competent to make.  However, with regard to his tinnitus, the Veteran has not asserted that he has experienced tinnitus continually since his active duty service.  Specifically, the Veteran indicated at the June 2007 VA examination that his tinnitus began sometime after his military service and that he is not sure of the onset date.  Therefore, due to the fact that the Veteran has specifically indicated that he has not experienced a continuity of symptomatology relating to his tinnitus since his active duty service, the Board does not find the Veteran's lay assertions to be probative with regard to linking his current tinnitus to his active duty service.

With regard to the Veteran's assertion in the June 2007 VA examination report that he has experienced impaired hearing for as long as he can remember, the Board finds this assertion to be vague.  To assume that "as long as he can remember" was intended to mean back to his active duty service would be a completely speculative conclusion.  As such, the Board does not find the Veteran's lay assertions to be probative with regard to linking his current bilateral hearing loss to his active duty service.

The Board acknowledges the Veteran's contentions that he has tinnitus and bilateral hearing loss as a result of his active duty service.  Again, the Board notes that the Veteran is competent to report experiencing ringing in his ears and impaired hearing.  Additionally, as noted above, exposure to noise in service has been conceded based on the Veteran's combat service and his assertions.   However, as discussed in detail, the medical evidence of record simply does not support his contention that these claimed disabilities are related to service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Moreover, the determination of which of several possible noise exposures (service and post-service) eventually resulted in hearing loss and tinnitus, or the relative contribution of service to those disorder, is clearly beyond the realm of lay expertise.  Therefore, the Board finds the VA opinion to be far more probative than the Veteran's lay assertions with regard to linking these disabilities to service.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for tinnitus and bilateral hearing loss, and the benefit-of-the-doubt rule is not for application.  

2.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus, type II, or as a result of in-service exposure to herbicides. 

The Veteran is seeking entitlement to service connection for coronary artery disease.  Specifically, he asserted in his September 2007 NOD that his coronary artery disease is aggravated by his service-connected diabetes mellitus, type II.  In the August 2011 Informal Hearing Presentation, the Veteran's representative asserted that service connection for the Veteran's coronary artery disease should be granted on a presumptive basis as related to in-service exposure to herbicides. 

The Veteran's DD-214 Form reflects that he served in Vietnam from October 1968 to October 1969.  As such, in-service exposure to herbicides or agent orange is conceded. 

A review of the service treatment records reveals no complaints, treatment, or diagnoses of coronary artery disease. 

With regard to a current disability, the Board notes that the Veteran underwent a VA examination in June 2007.  The Veteran was diagnosed with coronary artery disease at this examination.  

The claims file also contains VA and private medical records.  The Board acknowledges that the Veteran was noted in an October 2006 private medical record from Norton Family Practice as having coronary artery disease.

Therefore, as exposure to herbicides has been conceded based on the Veteran's active duty service in Vietnam, and he has a current diagnosis of coronary artery disease, which has recently been determined to be a disease or disability that is presumptively associated with exposure to herbicides, the Board finds that service connection must be granted for the claim for service connection for coronary artery disease on a presumptive basis.

3.  Entitlement to increased separate evaluations for service-connected peripheral neuropathy of the left and the right lower extremities.

The Board notes that the Veteran's service-connected peripheral neuropathy of the left lower extremity is assigned a 10 percent evaluation under Diagnostic Code 8520, effective February 26, 2007.  The Veteran's service-connected peripheral neuropathy of the right lower extremity is also assigned a 10 percent evaluation under Diagnostic Code 8520, effective February 26, 2007.  The Veteran is seeking higher ratings for both lower extremities. 

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2010).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

The Board notes that the Veteran underwent a VA examination in June 2007.  At this examination, the examiner noted that there were symptoms of peripheral neuropathy related to diabetes mellitus, to specifically include increased sensitivity at the bottom of the bilateral feet.  The Veteran reported having the sensation of having a rock in his shoe.  Upon examination, the Veteran's bilateral lower extremities were noted as having normal temperature and color.  The Veteran was noted as having dystrophic nails, no ulcers of either lower extremity, and normal dorsalis pedis pulse and posterior tibial pulse.  With regard to the left side, the Veteran was noted as having increased sensation to palpation over plantar area of foot and decreased vibratory sensation to lateral foot.  With regard to the right side, the Veteran was noted as having decreased vibratory sensation to medial ankle and increased sensation with palpation over the plantar surface of the foot.  It was noted that the Veteran is unemployed and receiving worker's compensation disability for a bilateral shoulder condition.  The examiner diagnosed the Veteran with radiculopathy and neuropathy to the lower extremities.  The examiner noted that this is a complication of diabetes mellitus.  The examiner further noted that it is difficult to distinguish his likely radiculopathy from degenerative disc disease of his lumbar spine from neuropathy secondary to his diabetes.  The examiner concluded by noting that the Veteran contends that he has been diabetic and likely suffered the residual before his actual diagnosis and treatment.  The examiner noted that his diabetes is really quite stable and does not affect his lifestyle at this time. 

The Board has also reviewed the VA and private treatment records in the claims file.  In a May 2007 VA treatment record, the Veteran's feet were examined.  His left foot was noted as being within normal limits.  With regard to pulses, posterior tibial was normal 2+ and dorsalis pedis was normal 2+.  Sensation monofilament was decreased.  With regard to the right foot, visual inspection was within normal limits.  With regard to pulses, posterior tibial was normal 2+ and dorsalis pedis was normal 2+.  Sensation monofilament was decreased.  Generally, the Veteran was noted as having decreased sensation or circulation with no deformity and no ulceration or history of amputation.  In a September 2007 VA treatment record, it was noted that the Veteran had been using Lyrica for his neuropathy and was willing to try Neurotin.    

As noted above, the Veteran is currently assigned separate 10 percent disability ratings for each lower extremity under Diagnostic Code 8520.  In order to receive a 20 percent rating under this diagnostic code, symptoms demonstrating moderate incomplete paralysis of the sciatic nerve must be shown.

With regard to assigning a disability rating in excess of 10 percent under Diagnostic Code 8520, the Board notes that there is simply no evidence of record, medical or otherwise, reflecting that the Veteran suffers moderate incomplete paralysis of the sciatic nerve with regard to either lower extremity.  The June 2007 VA examination report gives no indication that the Veteran suffers moderate incomplete paralysis of the sciatic nerve of either lower extremity.  The Veteran was noted as having increased sensitivity.  However, the examiner noted overall that his diabetes is really quite stable and does not affect his lifestyle at this time.  The examiner gave no indication that his peripheral neuropathy affected his lifestyle either.  While the VA treatment records reflect that he takes medication for his neuropathy, the VA and private medical records give no indication that this disability is of a moderate nature.  Additionally, while the Veteran indicated in his September 2007 NOD that he has pain in both lower legs and experiences daily swelling in both feet and lower legs, the Veteran has not submitted statements or testimony describing symptoms that could be considered indicative of moderate incomplete paralysis of the sciatic nerve of either leg.  

Therefore, as there is no medical or lay evidence showing the Veteran to have moderate incomplete paralysis of the sciatic nerve of either lower extremity, an evaluation in excess of 10 percent cannot be assigned under Diagnostic Code 8520 for either lower extremity.  

The Board has reviewed the remaining diagnostic codes relating to neurological conditions and convulsive disorders but finds Diagnostic Code 8520 is the most appropriate diagnostic code to apply in this case and that an evaluation in excess of 10 percent is not available for the Veteran's complaints under any other relevant diagnostic codes.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8000-8914 (2010).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected peripheral neuropathy of the left and the right lower extremities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning separate ratings in excess of 10 percent each for the Veteran's service-connected peripheral neuropathy of the left lower extremity and the right lower extremity.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application, as at no discrete point during the pendency of the appeal  has either leg disorder approximates the criteria for a higher evaluation.  Fenderson, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for coronary artery disease is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to increased separate evaluations for service-connected peripheral neuropathy of the left and the right lower extremities is denied.


REMAND

The Board notes that, in the July 2007 rating decision, the RO denied the Veteran's claim for service connection for hypertension.  On a February 2008 VA Form 9 Appeal, the Veteran indicated that he wished to appeal the denial of benefits for hypertension.  The Veteran was not afforded a statement of the case (SOC) addressing this issue.  The claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC as to the issue of entitlement to service connection for hypertension.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


